DETAILED ACTION
Response to Amendment
	The amendment(s) filed 1/11/2021 by the Applicant is response to the previous Office action mailed 10/14/202 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn. The following new ground(s) of rejection(s) is/are set forth below:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070242223 A1 to Nakagawa in view of US 5694199 A to Rodriguez.
Regarding claims 1 and 9, Nakagawa discloses a pixel light source apparatus for a stimulus source for visual pathway testing, the pixel light source apparatus comprising inter alia: 
at least one side wall (top wall of internal body 106, as best seen in Fig. 2), the at least one side wall elongated in a longitudinal dimension along a longitudinal axis (the top wall of internal body 106 is elongated along the longitudinal direction of the longitudinal axis of the internal body 106);
a rear wall (back wall of internal body 106, on which LED light source 110 is coupled) coupled to the at least one side wall, the rear wall orthogonal to the longitudinal axis and forming a distal end of an internal space formed by the at least one 
an illumination source (LED light source 110) illuminating the internal space and arranged at or adjacent the distal end (flashes on and off repeatedly with a predetermined period, paragraph 0048); 
a first optical element (light scattering board 112) coupled to the at least one side wall and spaced apart proximally from the illumination source to define a first light chamber within the internal space (Fig. 2); and 
a second optical element (half mirror 108) coupled to the at least one side wall, parallel to the rear wall, and spaced apart proximally from the first optical element to define a second light chamber within the internal space (Fig. 2).
Nakagawa discloses the claimed invention as set forth above in claim 1 except for expressly disclosing where at least one side wall is optically opaque and where a portion of the at least one side wall forming an internal surface of the second light chamber is non-reflective such as flat black. However, Rodriguez teaches an visual performance testing which measures precise information concerning the visual sensitivity of the human eye (abstract). Rodriguez teaches a housing (dome 9) which is non-reflective and opaque, such as flat black (col. 5, lines 22-29). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the sidewall of Nakagawa to be the non-reflective and opaque material of flat black of Rodriguez because such material would have allowed much more accurate analysis and would have allowed the amount of light that the eye receives to be precisely controlled in every test, as taught by Rodriguez (col. 5, lines 22-29).

Regarding claim 11, Nakagawa as modified discloses a transparent or translucent lens or cover (image film 20a) coupled to the illumination source (via sidewalls).  
Regarding claim 13, Nakagawa as modified discloses wherein the at least one side wall further comprises a plurality of side walls coupled to each other to form an elongated polygonal structure enclosing the first and second light chambers in a transverse dimension (as seen in Fig. 2).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070242223 A1 to Nakagawa in view of US 5694199 A to Rodriguez, and further in view of US 20170000338 A1 to Davis.
Nakagawa as modified by Rodriguez disclose the claimed invention as set forth and cited above except for expressly disclosing wherein the one or more light emitting diodes further comprise: at least one first light emitting diode for emission of red light or for light emission in a first spectral range; at least one second light emitting diode for emission of green light or for light emission in a second spectral range; at least one third light emitting diode for emission of blue light or for light emission in a third spectral range; and at least one fourth light emitting diode for emission of white light or for light emission in a fourth spectral range. However, Davis teaches a pupillary light reflex device that emits light to the eye ([0006]). Davis teaches that the light source may be light emitters which may be red, green, blue and white ([0044]). One having an ordinary .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070242223 A1 to Nakagawa in view of US 5694199 A to Rodriguez, and further in view of US 20070235639 A1 to Rains, JR. (hereinafter, Rains).
Nakagawa as modified discloses the claimed invention as set forth and cited above except for expressly disclosing wherein a plurality of pixel light source apparatuses are coupled to each other to form a partially-spherical dome or shell. However, Rains teaches a dome with an LED arrangement provided on the dome ([0201]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Nakagawa with the plurality of pixel light source apparatuses are coupled to each other to form a partially-spherical dome or shell of Rains as this would have provided a precise and repeatable control of desired spectral character outputs as taught by Rains ([0010]).

Allowable Subject Matter
Claims 2, 3, 7, 8, 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791